DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-18 were originally pending in this application prior to the amendment dated 04/12/2021. Claims 1, 3, 9, 10, and 13 are now amended. Claim 2 is cancelled. No new claims are added. Hence, claims 1, 3-18 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 04/12/2021 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
Firstly, the claim 1 amendment emphasizes “wherein when the first arm stops supplying the chemical solution, the second arm is located anywhere spatially between the first arm and the spin base along a normal direction of a surface of the wafer” indicating only the location of the second arm is being claimed. While Applicant acknowledged the Examiners assertion that the third arm 69 and the arm 92 of Miya et al. (US PGPub 2008/0060686) correspond to the claimed first arm and the claimed second arm, respectively (page 6, para 3 of Remarks) , Applicant presented contradictory arguments  referring to Fig. 1 of Miya (page 7, para 1 of Remarks), “when the third arm 69 (claimed first arm) of Miya is at the standby position, the third arm 69 (claimed first arm) is not located anywhere spatially between with the spin base 23 along a normal direction of a surface of a substrate W of Miya on the spin base 23 of Miya” indicating the first arm (third arm 69) of Miya was not located anywhere spatially between with the spin base 23 along a normal direction of a surface of a substrate W. The location of the first arm was not claimed by the applicant thereby rendering the arguments moot.
Secondly, Applicant’s arguments are not persuasive as Miya et al. does teach that wherein when the first arm (third arm 69) stops supplying the chemical solution (i.e. at the end of Step S4, see [0049], nozzle 6 stops delivering the chemical solution, the third arm 69 restores to the standby position) the second arm (arm 92) moves to be situated spatially between the first arm (third arm 69) and the spin base (spin base 23) along a normal direction of a surface of the wafer and the second arm (arm 92) discharge position is overlapped with the discharge position (above the rotation center A0) of the first arm (see [0040],[0052],[0058]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “located anywhere spatially between” in line 8. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘anywhere’ in the application as filed. The support for the limitation is not apparent. Examiner believes that this language should read “located spatially between”.
Claims 3-12 are rejected as containing the same 112(a) issues as above in claim 1 from which these depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miya et al. (US PGPub 2008/0060686).
Regarding claims 1, 3 and 7-12, Miya et al. teaches a wafer cleaning apparatus (referred to as substrate processing apparatus, see claim 1, abstract, Figure 1), comprising: a spin base (referred to as spin base 23, see Figure 1) configured to support a wafer (referred to as substrate W, see Figure 1) (via spin chuck 2, see Figure 1, [0024], [0025]; a first arm (third arm 69, see Figure 1) disposed above the spin base (spin base 23) (see Figure 1, [0040])  and configured to supply a chemical solution (referred to as chemical solution (SC1) via chemical solution discharge nozzle 6, see Figure 1, [0038], [0040]); and a second arm (referred to as arm 92, see Figure 1) movably positioned above the spin base (spin base 23) (movable via blocking member elevating mechanism 94, see [0041]);
wherein the second arm (arm 92) is configured to supply a first cleaning solution (referred to as a rinsing liquid (DIW) via nozzle 97, see [0038], [0044], [0046]) above the spin base (spin base 23) (see Figure 1, [0046]); when the first arm (third arm 69) stops supplying the chemical solution (in the film removal step S4 (see [0049]), the DIW can be replaced by the SC1 solution (see [0058], Figure 6) which is delivered via the chemical solution discharge nozzle 6, by the displacement of third arm 69 from a standby position (see Figure 1, [0040]) to a discharging position (right above the rotation center A0 of the substrate W (see [0040])). At the end of Step S4, nozzle 6 stops delivering the chemical solution and the third arm 69 restores to the standby position. The drying step (see Step S6, [0052]) follows where the arm 92 moves closer to the wafer to align with the discharging position (above the rotation center A0 of the substrate W, exactly where the chemical discharge stopped) wherein DIW could be delivered instead of the drying gas); wherein when the first arm (third arm 69) stops supplying the chemical solution (i.e. at the end of Step S4, nozzle 6 stops delivering the chemical solution, the third arm 69 restores to the standby position) the second arm (arm 92) moves to be situated spatially between the first arm (third arm 69) and the spin base (spin base 23) along a normal direction of a surface of the wafer and the second arm (arm 92) discharqe position is overlapped with the discharge position (above the rotation center A0) of the first arm (see [0040],[0052],[0058]).
Additionally, Miya et al. teaches the wafer cleaning apparatus further comprising a first motor (referred to as third motor 67, see Figure 1) configured to drive the first arm (third arm 69) (see [0040]); a second motor (motor of the blocking member elevating mechanism 94 and the blocking member rotating mechanism 93 as controlled by the control unit 4) configured to drive the second arm (arm 92) (see [0041], [0052]); wherein the second motor is configured to adjust a height and a position of the second arm (arm 92) (see [0043]); wherein the first cleaning solution comprises deionized water (DI water) (DIW, see [0046]); wherein the second arm (arm 92) further comprises a first solution pipe (referred to as liquid supply path 96, see Figure 1, [0044]) therein, and the first solution pipe (liquid supply path 96) is configured to transport the first cleaning solution (see [0038], [0044]); wherein the second arm (arm 92) further comprises a second solution pipe (referred to as gas supply path 95 see Figure 1, [0044)] and the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al. (US PGPub 2008/0060686) in view of Liao et al. (US PGPub 2013/325179) and Schauer et al. (US PGPub 2002/0021959)
Regarding claims 4-6, Miya et al. teaches a wafer cleaning apparatus (substrate processing apparatus, Figure 1) of claim 1 with a first (third arm 69) and second arm (arm 92).
Miya et al. does not explicitly teach the second arm further comprising a sensor configured to detect a position of the first arm through Infrared detection and in turn detect a distance between the first arm and the second arm and detect a height of the first arm relative to the spin base.  
In the analogous art of robot positioning system for semiconductor tools, Liao et al. teaches a sensor device (non-contact distance detection device 150, see Figure 2, [0046]) to measure distance to a physical object from the device (see [0044]) incorporating an infrared distance sensor (see [0045], [0082]).
Further, in the analogous art of apparatus for alignment of automated work piece handling systems, Schauer et al. teaches use of sensor device (distance measurement device 1500, see Figure 15, [0107]) with a non-contact type distance sensor (laser sensor, see [0055], [0108]), that can directly and precisely measure the spatial orientation/position of a wafer or any work piece held by an arm (robot blade, see [0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the sensor device of Schauer et al. with non-contact type infrared distance sensor of Liao et al. (substituting the laser sensor with IR sensor) to the second arm of Miya et al. since the addition and operation of the sensor unit with infrared sensor is in no way .

Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, The closest prior art, Morita et al. (JP-2000012417-A) teaches a method of operating a wafer cleaning apparatus (substrate processing apparatus (100), see Figure 1) comprising: arms (nozzle arms 421 to 424, see Figure 19, [0008]) for delivering cleanings solutions (processing liquid) to a wafer (substrate W, see [0004]) with a motor (uniaxial drive mechanism 450, movable in the XY plane by a two-axis driving mechanism, see [110]) for automatically adjusting the ejection position of the arm (see [0110]) and that are movable between standby and discharge positions (0004,0005) and optical sensors (nozzle detection sensor 231,241,232,242, [0042]), located on a  base (jig 210 for substrate W, see Figure 5) controlled by a controller (transport controller 40,see [0047]) to move and re/position the nozzles through discharge and standby operations (steps S201-S211, see [0058-0070]).
Additionally, in the analogous art of Substrate processing apparatus, Minamida et al. (US-20110079252-A1) teaches a wafer cleaning apparatus (substrate processing apparatus) with arms (nozzle arm 24, process arm 141 a, 141 b, chemical liquid supplying 
Both, Morita et al. And Minamida et al. neither teaches nor fairly suggests the presence of sensors on the arms (specially second arm), and that a signal is transmitted to the sensor of the second arm of the wafer cleaning apparatus by the controller when a first arm of the wafer cleaning apparatus stops; detecting a position of the first arm by the sensor of the second arm; moving the second arm based on a detection result from the sensor of the second arm; and supplying a first cleaning solution by the second arm.  
Claims 14-18 are in condition for allowance as they are dependent on base claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711